The petition for rehearing apparently misconstrues the effect of the opinion of the Court and what we decided therein. All we decided was that the "proposition of tender" quoted in the opinion, when accepted by the vendee, gave the plaintiff in error the right to take possession of and use the lands described therein continuously "for the purpose of receiving and discharging passengers to and from the proposed passenger station" and that when it ceased or failed to use them for that purpose defendant in error had its right of action in a court of law or for any other appropriate relief.
The petition for rehearing has been carefully examined and we see no cause to modify or change our former holding. The rehearing is therefore denied. *Page 40 
Rehearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.